                                              Case 17-10837-KG   Doc
                                                            UNITED    1011
                                                                   STATES     Filed 01/25/19
                                                                          BANKRUPTCY COURT                                                                Page 1 of 23
                                                                                            DISTRICT OF DELAWARE
In re Suniva, Inc.
Case No. CASE 17-10837-KG                                                              Reporting Period: November 1st, 2018-November 30th, 2018
                                                                                       MONTHLY OPERATING REPORT
File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case

REQUIRED DOCUMENTS                                                                                  Form No.                         Document                Explanation Affidavit/Supplement
                                                                                                                                     Attached                Attached    Attached
Schedule of Cash Receipts and Disbursements                                                         MOR-1                            X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                                 MOR-1a                           X
   Schedule of Professional Fees Paid                                                               MOR-1b                           X
   Copies of bank statements                                                                                                         X
   Cash disbursements journals
Statement of Operations                                                                             MOR-2                            X
Balance Sheet                                                                                       MOR-3                            X
Status of Postpetition Taxes                                                                        MOR-4                            X
   Copies of IRS Form 6123 or payment receipt
   Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                                MOR-4                            X
   Listing of aged accounts payable                                                                 MOR-4                            X
Accounts Receivable Reconciliation and Aging                                                        MOR-5                            X
Debtor Questionnaire                                                                                MOR-5                            X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.



Signature of Debtor                                                                          Date



Signature of Joint Debtor                                                                    Date


/s/ David Baker                                                                                     12/20/2018
Signature of Authorized Individual*                                                          Date


David Baker                                                                                         Chief Restructuring Officer
Printed Name of Authorized Individual                                                        Title of Authorized Individual
*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company
MOR (04/07)
SUNIVA, INC.                       Case 17-10837-KG                               Doc 1011
                                                                                         MOR 1
                                                                                               Filed 01/25/19                                 Page 2 of 23
(CASE 17-10837-KG




                                                                                             BANK ACCOUNTS                                        CURRENT MONTH            CUMULATIVE FILING TO DATE
                                                                         OPER.         PAYROLL   TAX     UTILITY     OTHER       A/R Escrow     ACTUAL       PROJECTED       ACTUAL         PROJECTED
BEGINNING BALANCE                                                         1,052,437        -        -      44,000      590,136            -        1,686,572        -             10,684            -
RECEIPTS                                                                        -          -        -          -           -              -              -          -                -              -
                                                                                                                                                         -
CASH SALES                                                                     -           -        -           -          -             -               -          -                -              -
ACCOUNTS RECEIVABLE                                                            -           -        -           -          -             -               -          -          1,778,060            -
LOANS AND ADVANCES                                                         101,617         -        -           -          -             -           101,617    418,008       12,697,725     13,099,935
SALE OF ASSETS                                                                 -           -        -           -          -             -               -          -                -              -
OTHER (ATTACH LIST)                                                          3,994         -        -           -          -             -             3,994        -            161,681            -
TRANSFERS (FROM DIP ACCTS)                                                     -           -        -           -          -             -               -          -            567,649            -
TOTAL RECEIPTS                                                             105,611         -        -           -          -             -           105,611    418,008       15,205,115     13,099,935




NET PAYROLL                                                                 (43,193)       -        -           -          -             -          (43,193)        -          (1,487,678)    (1,403,240)
PAYROLL TAXES                                                                   -          -        -           -          -             -              -           -                 -              -
SALES, USE, & OTHER TAXES                                                       -          -        -           -          -             -              -           -                 -              -
INVENTORY PURCHASES                                                             -          -        -           -          -             -              -           -                 -              -
SECURED/ RENTAL/ LEASES                                                         -          -        -           -          -             -              -           -          (2,223,865)    (2,138,321)
INSURANCE                                                                   (34,657)       -        -           -          -             -          (34,657)        -            (544,650)      (393,370)
ADMINISTRATIVE                                                                  -          -        -           -          -             -              -           -                 -              -
SELLING                                                                         -          -        -           -          -             -              -           -                 -              -
OTHER (ATTACH LIST)                                                         (26,043)       -        -           -          -             -          (26,043)    (25,008)         (968,143)    (1,281,636)
OWNER DRAW *                                                                    -          -        -           -          -             -              -           -                 -              -
TRANSFERS (TO DIP ACCTS)                                                        -          -        -           -          -             -              -           -          (1,545,245)           -
PROFESSIONAL FEES                                                          (193,839)       -        -           -          -             -         (193,839)   (393,000)       (6,855,410)    (7,823,378)
U.S. TRUSTEE QUARTERLY FEES                                                     -          -                    -          -             -              -           -             (96,355)       (59,988)
COURT COSTS                                                                     -          -        -           -          -             -              -           -                 -              -
TOTAL DISBURSEMENTS                                                        (297,731)       -        -           -          -             -         (297,731)   (418,008)      (13,721,347)   (13,099,935)

NET CASH FLOW                                                              (192,120)       -        -           -          -             -         (192,120)        -          1,483,768             -

CASH - END OF MONTH                                                        860,317         -        -       44,000     590,136           -        1,494,452         -          1,494,452             -

                                                                                                                                                                    -
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                        297,731
LESS TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                -
PLUS ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES                              -
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES            297,731




                                                                                                   12/28/2018                                                                                       Page 2
SUNIVA, INC.                      Case 17-10837-KG                Doc 1011          Filed 01/25/19             Page 3 of 23
                                                                         MOR 1A
(CASE 17-10837-KG




                                        Operating       Payroll    Tax   Utility       Other       A/R Escrow      Total
BALANCE PER BOOKS                            860,317        -        -     44,000        590,136            -      1,494,452

BANK BALANCE                                 860,316        -        -     44,000        590,136           -       1,494,451
(+) DEPOSITS IN TRANSIT (ATTACH LIST)            -          -        -        -              -             -             -
(-) OUTSTANDING CHECKS (ATTACH LIST)             -          -        -        -              -             -             -
                                  (1)
OTHER (ATTACH EXPLANATION)                         1        -        -        -              -             -               1
ADJUSTED BANK BALANCE *                      860,317        -        -     44,000        590,136           -       1,494,452


Check                                          (0.00)       -        -        -              -             -             -

(1)
      Reconciliation Adjustment




                                                                         12/28/2018                                            Page 3
                    Case 17-10837-KG           Doc 1011       Filed 01/25/19       Page 4 of 23
SUNIVA, INC.
                                                  MOR 1 Cont.
(CASE 17-10837-KG




                                                                             Month            Cumulative Filing to Date

Norcross Shutdown Costs (Chemical/Shipment)                                             -                       20,010
Press Release                                                                           -                          910
Wells Fargo Service Charge                                                              -                        8,955
Saginaw, Michigan Lawn Care/Snow Plowing                                                -                        5,776
Saginaw Michigan, Labor Poster                                                          -                           21
Commercial Card Error (1)                                                               -                          138
Bank & Technology Services Fee (2)                                                      -                          863
Utilities                                                                            26,043                    821,567
Oracle Migration                                                                        -                       35,000
Fire Alarm Protection & Renewal                                                         -                        2,757
IT Costs                                                                                -                        2,119
Patent Renewal Fee                                                                      -                          850
Gwinnett County Water Test                                                              -                          350
Saginaw , Michigan Property Tax Payments                                                -                       30,177
Saginaw Business License                                                                -                           20
Georgia Tech Research Corporation Payment                                               -                       25,000
Registered Agent Fees                                                                   -                       11,467
Transportation Costs                                                                    -                        2,164
Total Other Disbursements                                                            26,043                    968,143


Cash Receipts for Reimbursements                                                        -                        9,907
Commercial Card Error (1)                                                               -                          138
Interest                                                                                -                          314
COBRA Related Rebate                                                                    -                       94,962
Bank & Technology Services Fee (2)                                                      -                          863
Insurance Rebate                                                                      3,994                     51,547
Misc. Receipts                                                                          -                        3,268
Wells Fargo Reimbursement                                                               -                          175
Registered Agent Reimbursement                                                          -                          508
Total Other Receipts                                                                  3,994                    161,681




(1)
  On May 8th, 2017 Wells Fargo charged the bank account for a Commercial Payment of $137.88. This was done in error
and on May 16th, 2017 this amount was refunded back into the account.
(2)
   On June 30th, 2017 Rabobank charged the bank account for a Bank & Technology Services Fee of $863.01. This was done
in error and on July 6th, 2017 this amount was refunded back into the account.




                                                     12/28/2018                                                  Page 4
SUNIVA INC.
(CASE 17-10837-KG
                                           Case 17-10837-KG                                      Doc 1011
                                                                                                        MOR 1B
                                                                                                               Filed 01/25/19                                              Page 5 of 23


                                                                                                     Check                  Amount Paid          Cumulative to Date
Payee                                 Period Covered   Amount Approved      Payor           Number       Date         Fees         Expenses Fees           Expenses
Kilpatrick Townsend & Stockton LLP    4/17-4/30/2017            114 536     Suniva   Inc.   Wire            6/26/2017     111 690      2 846       111 690         2 846
Potter Anderson & Corroon LLP         4/17-4/30/2017              33 867    Suniva   Inc.   Wire            6/26/2017      32 409      1 458        32 409         1 458
Garden City Group LLC                 4/17-4/30/2017              40 299    Suniva   Inc.   Wire            6/26/2017      32 508      7 791        32 508         7 791
Aurora Management Partners Inc.      4/17-5/31/2017             122 049     Suniva   Inc.   Wire            6/29/2017     116 080      5 969       116 080         5 969
Mayer Brown LLP                       4/17-4/30/2017              64 332    Suniva   Inc.   Wire             7/6/2017      64 006        326        64 006           326
Kilpatrick Townsend & Stockton LLP    5/1-5/31/2017             228 399     Suniva   Inc.   Wire            7/20/2017     225 608      2 791       337 298         5 637
Seward & Kissel LLP                  4/27-5/31/2017             150 732     Suniva   Inc.   Wire            7/25/2017     149 305      1 426       149 305         1 426
Morris Nichols Arsht & Tunnell LLP   4/28-5/31/2017               28 258    Suniva   Inc.   Wire            7/25/2017      27 544        714        27 544           714
Emerald Capital Advisors             5/1-5/31/2017                20 279    Suniva   Inc.   Wire            7/25/2017      20 000        279        20 000           279
Mayer Brown LLP                       5/1-5/31/2017              107 242    Suniva   Inc.   Wire             8/1/2017     106 317        925       170 323         1 251
Potter Anderson & Corroon LLP         5/1-5/31/2017                31 273   Suniva   Inc.   Wire             8/8/2017      29 944      1 329        62 353         2 787
Aurora Management Partners Inc.      6/1-6/30/2017                 63 723   Suniva   Inc.   Wire            8/14/2017      62 873        851       178 953         6 820
Potter Anderson & Corroon LLP         6/1-6/30/2017                21 112   Suniva   Inc.   Wire            8/14/2017      20 400        712        82 753         3 498
Seward & Kissel LLP                   6/1-6/30/2017               26 965    Suniva   Inc.   Wire            8/14/2017      26 885          79      176 190         1 506
Morris Nichols Arsht & Tunnell LLP    6/1-6/30/2017                8 055    Suniva   Inc.   Wire            8/14/2017       7 754        301        35 298         1 014
Kilpatrick Townsend & Stockton LLP    6/1-6/30/2017                92 612   Suniva   Inc.   Wire            8/14/2017      88 554      4 057       425 852         9 695
Mayer Brown LLP                       6/1-6/30/2017                99 775   Suniva   Inc.   Wire            8/16/2017      78 183     21 592       248 506       22 843
Emerald Capital Advisors              6/1-6/30/2017                20 156   Suniva   Inc.   Wire            8/16/2017      20 000        156        40 000           435
Kilpatrick Townsend & Stockton LLP    6/1-6/30/2017                31 590   Suniva   Inc.   Wire            8/24/2017      31 590         -        457 442         9 695
Garden City Group LLC                5/1-6/30/2017                30 701    Suniva   Inc.   Wire            8/30/2017      27 520      3 181        60 028       10 972
Kilpatrick Townsend & Stockton LLP   7/1-7/31/2017                61 021    Suniva   Inc.   Wire             9/7/2017      59 740      1 281       517 182       10 976
Garden City Group LLC                5/1-6/30/2017                25 028    Suniva   Inc.   Wire             9/7/2017      12 202     12 826        72 230       23 798
Aurora Management Partners Inc.      7/1-7/31/2017                30 375    Suniva   Inc.   Wire             9/8/2017      30 375         -        209 328         6 820
Kilpatrick Townsend & Stockton LLP   4/17-6/30/2017             114 361     Suniva   Inc.   Wire            9/12/2017     114 361         -        631 543       10 976
Mayer Brown LLP                      4/17-6/30/2017               62 127    Suniva   Inc.   Wire            9/12/2017      62 127         -        310 633       22 843
Potter Anderson & Corroon LLP        4/17-6/30/2017               20 688    Suniva   Inc.   Wire            9/12/2017      20 688         -        103 442         3 498
Seward & Kissel LLP                  4/27-6/30/2017               44 048    Suniva   Inc.   Wire            9/12/2017      44 048         -        220 238         1 506
Morris Nichols Arsht & Tunnell LLP   4/28-6/30/2017                8 825    Suniva   Inc.   Wire            9/12/2017       8 825         -         44 123         1 014
Emerald Capital Advisors             5/1-6/30/2017                10 000    Suniva   Inc.   Wire            9/12/2017      10 000         -         50 000           435
Seward & Kissel LLP                  7/1-7/31/2017                24 474    Suniva   Inc.   Wire            9/25/2017      23 944        531       244 182         2 037
Morris Nichols Arsht & Tunnell LLP   7/1-7/31/2017                 3 354    Suniva   Inc.   Wire            9/25/2017       3 230        124        47 353         1 139
Mayer Brown LLP                      7/1-7/31/2017                94 000    Suniva   Inc.   Wire            9/25/2017      67 976     26 024       378 609       48 867
Potter Anderson & Corroon LLP        7/1-7/31/2017                 11 148   Suniva   Inc.   Wire            9/25/2017      11 011        137       114 452         3 636
Aurora Management Partners Inc.      8/1-8/31/2017                 39 895   Suniva   Inc.   Wire           10/16/2017      39 895         -        249 223         6 820
Kilpatrick Townsend & Stockton LLP   8/1-8/31/2017                78 640    Suniva   Inc.   Wire           10/16/2017      78 324        316       709 867       11 292
Emerald Capital Advisors             7/1-7/31/2017                 20 043   Suniva   Inc.   Wire           10/16/2017      20 000          43       70 000           478
Morris Nichols Arsht & Tunnell LLP   8/1-8/31/2017                  6 932   Suniva   Inc.   Wire            11/1/2017       6 452        480        53 805         1 619
Seward & Kissel LLP                  8/1-8/31/2017                47 425    Suniva   Inc.   Wire            11/1/2017      47 322        103       291 504         2 139
Garden City Group LLC                7/1-9/30/2017                40 954    Suniva   Inc.   Wire            11/1/2017      39 130      1 824       111 360       25 622
Kilpatrick Townsend & Stockton LLP   9/1-9/30/2017                37 552    Suniva   Inc.   Wire           11/10/2017      37 500          52      747 366       11 345
Potter Anderson & Corroon LLP        8/1-8/31/2017                16 001    Suniva   Inc.   Wire           11/10/2017      15 729        273       130 182         3 908
Mayer Brown LLP                      8/1-9/30/2017              570 478     Suniva   Inc.   Wire           11/30/2017     556 393     14 085       935 002       62 952
Aurora Management Partners Inc.      9/1-9/30/2017                 31 675   Suniva   Inc.   Wire            12/5/2017      31 675         -        280 898         6 820
Kilpatrick Townsend & Stockton LLP   10/1-10/31/2017               98 630   Suniva   Inc.   Wire           12/15/2017      97 740        889       845 107       12 234
Garden City Group LLC                10/1-10/31/2017              18 719    Suniva   Inc.   Wire           12/15/2017      13 625      5 095       116 455      142 077
Seward & Kissel LLP                  9/1-10/31/2017             153 204     Suniva   Inc.   Wire           12/15/2017     152 424        780       443 927         2 920
Morris Nichols Arsht & Tunnell LLP   9/1-10/31/2017                8 982    Suniva   Inc.   Wire           12/15/2017       8 812        170        62 617         1 789
Emerald Capital Advisors             8/1-9/30/2017                41 939    Suniva   Inc.   Wire           12/15/2017      41 740         199      111 740           677
Kilpatrick Townsend & Stockton LLP   7/1-9/30/2017                43 891    Suniva   Inc.   Wire           12/18/2017      43 891         -        888 997       12 234
Seward & Kissel LLP                  7/1-9/30/2017                33 850    Suniva   Inc.   Wire           12/18/2017      33 850         -        477 777         2 920
Emerald Capital Advisors             7/1-9/30/2017                15 435    Suniva   Inc.   Wire           12/18/2017      15 435         -        127 175           677
Morris Nichols Arsht & Tunnell LLP   7/1-9/30/2017                 4 068    Suniva   Inc.   Wire           12/18/2017       4 068         -         66 685         1 789
Aurora Management Partners Inc.      10/1-10/31/2017               55 701   Suniva   Inc.   Wire           12/21/2017      54 438      1 263       335 335         8 083
Potter Anderson & Corroon LLP        7/1-10/31/2017                22 269   Suniva   Inc.   Wire             1/3/2018      21 705        564       151 887         4 472
Seward & Kissel LLP                  11/1-11/30/2017               55 297   Suniva   Inc.   Wire            1/19/2018      54 986        311       532 763         3 231
Aurora Management Partners Inc.      11/1-11/30/2017              31 995    Suniva   Inc.   Wire            1/24/2018      31 995         -        367 330         8 083
Kilpatrick Townsend & Stockton LLP   11/1-11/30/2017              51 863    Suniva   Inc.   Wire            1/29/2018      51 848          15      940 845       12 249
Garden City Group LLC                11/1-11/30/2017               7 204    Suniva   Inc.   Wire            1/30/2018       6 969        235       123 424      142 312
Aurora Management Partners Inc.      12/1-12/31/2017              40 325    Suniva   Inc.   Wire             2/9/2018      40 325         -        375 660         8 083
Mayer Brown LLP                      7/1-11/30/2017             743 458     Suniva   Inc.   Wire            2/16/2018     545 168    198 290     1 480 170      261 242
Potter Anderson & Corroon LLP        11/1-11/30/2017               5 306    Suniva   Inc.   Wire            2/23/2018       5 221          85      157 107         4 558
Kilpatrick Townsend & Stockton LLP   12/1-12/31/2017            118 929     Suniva   Inc.   Wire            2/23/2018     117 812      1 117     1 058 657       13 366
Seward & Kissel LLP                  12/1-12/31/2017              46 691    Suniva   Inc.   Wire            2/27/2018      46 028        663       578 792         3 893
Aurora Management Partners Inc.      1/1-1/31/2018                 52 693   Suniva   Inc.   Wire            3/13/2018      48 940      3 753       424 600       11 837
Emerald Capital Advisors             10/1-12/31/2017               62 000   Suniva   Inc.   Wire            3/13/2018      60 000      2 000       187 175         2 677
Potter Anderson & Corroon LLP        12/1-12/31/2017                9 493   Suniva   Inc.   Wire            3/13/2018       9 193        300       166 300         4 858
Emerald Capital Advisors             10/1-12/31/2017               15 000   Suniva   Inc.   Wire            3/15/2018      15 000         -        202 175         2 677
Potter Anderson & Corroon LLP        10/1-12/31/2017                5 565   Suniva   Inc.   Wire            3/15/2018       5 565         -        171 865         4 858
Seward & Kissel LLP                  10/1-12/31/2017               47 363   Suniva   Inc.   Wire            3/15/2018      47 363         -        626 154         3 893
Morris Nichols Arsht & Tunnell LLP   10/1-12/31/2017               10 336   Suniva   Inc.   Wire            3/15/2018       9 730        606        76 415         2 396
Kilpatrick Townsend & Stockton LLP   10/1-12/31/2017               66 850   Suniva   Inc.   Wire            3/15/2018       66 850        -      1 125 508       13 366
Mayer Brown LLP                      10/1-12/31/2017             232 419    Suniva   Inc.   Wire            3/15/2018      226 897     5 521     1 707 067      266 764
Seward & Kissel LLP                  1/1-1/31/2018                 65 976   Suniva   Inc.   Wire            3/23/2018      65 619        357       691 773         4 251
Kilpatrick Townsend & Stockton LLP   1/1-1/31/2018               195 953    Suniva   Inc.   Wire            3/23/2018      192686        3268    1 318 193       16 634
Garden City Group LLC                12/1-1/31/2018                31 660   Suniva   Inc.   Wire            3/23/2018      19 071     12 589       394 731       20 672
Garden City Group LLC                2/1-2/28/2018                 15 476   Suniva   Inc.   Wire            3/30/2018      13 868      1 608       408 599       22 280
Aurora Management Partners Inc.      2/1-2/28/2018                 42 370   Suniva   Inc.   Wire            4/13/2018       42 370        -        466 970       11 837
Mayer Brown LLP                      1/1-1/31/2018               155 150    Suniva   Inc.   Wire            4/18/2018     149 278      5 871     1 856 345      272 635
Kilpatrick Townsend & Stockton LLP   2/1-2/28/2018                 66 211   Suniva   Inc.   Wire            4/18/2018      66 184          27    1 384 377       16 661
Morris Nichols Arsht & Tunnell LLP   1/1-2/28/2018                 13 275   Suniva   Inc.   Wire            4/18/2018      12 607        668        89 022         3 064
Potter Anderson & Corroon LLP        1/1-1/31/2018                 28 056   Suniva   Inc.   Wire            4/18/2018      27 596        460       199 461         5 317
Seward & Kissel LLP                  2/1-2/28/2018                 32 185   Suniva   Inc.   Wire            4/18/2018      32 080        106       723 853         4 357
Emerald Capital Advisors             1/1-2/28/2018                 41 582   Suniva   Inc.   Wire            4/18/2018      40 000      1 582       242 175         4 258
Aurora Management Partners Inc.      3/1-3/31/2018                28 165    Suniva   Inc.   Wire             5/4/2018      28 165         -        495 135       11 837
Seward & Kissel LLP                  3/1-3/31/2018                44 547    Suniva   Inc.   Wire            5/18/2018      44 057        490       767 909         4 847
Kilpatrick Townsend & Stockton LLP   3/1-3/31/2018                77 821    Suniva   Inc.   Wire            5/18/2018      76 197      1 624     1 460 574       18 285
Potter Anderson & Corroon LLP        2/1-2/28/2018                18 480    Suniva   Inc.   Wire            5/18/2018      18 246        234       217 707         5 551
Mayer Brown LLP                      2/1-2/28/2018                28 702    Suniva   Inc.   Wire            5/18/2018      28 158        544     1 884 503      273 179
Garden City Group LLC                3/1-3/31/2018                13 056    Suniva   Inc.   Wire             6/5/2018      11 994      1 062       420 593       23 343
Mayer Brown LLP                      3/1-3/31/2018                 2 752    Suniva   Inc.   Wire             6/7/2018       2 290        463     1 886 793      273 641
Potter Anderson & Corroon LLP        3/1-3/31/2018                11 804    Suniva   Inc.   Wire             6/7/2018      11 425        379       229 132         5 930
Emerald Capital Advisors             3/1-3/31/2018                20 062    Suniva   Inc.   Wire             6/7/2018      20 000          62      262 175         4 320
Kilpatrick Townsend & Stockton LLP   4/1-4/30/2018                81 473    Suniva   Inc.   Wire            6/15/2018      81 116        357     1 541 690       18 643
Seward & Kissel LLP                  1/1-3/31/2018                35 403    Suniva   Inc.   Wire            6/15/2018      35 403         -        803 313         4 847
Kilpatrick Townsend & Stockton LLP   1/1-3/31/2018                83 766    Suniva   Inc.   Wire            6/15/2018      83 766         -      1 625 456       18 643
Emerald Capital Advisors             1/1-3/31/2018                15 000    Suniva   Inc.   Wire            6/15/2018      15 000         -        277 175         4 320
Potter Anderson & Corroon LLP        1/1-3/31/2018                14 317    Suniva   Inc.   Wire            6/15/2018      14 317         -        243 449         5 930
Morris Nichols Arsht & Tunnell LLP   1/1-3/31/2018                 3 914    Suniva   Inc.   Wire            6/15/2018       3 914         -         92 936         3 064
Mayer Brown LLP                      1/1-3/31/2018                 44 932   Suniva   Inc.   Wire            6/15/2018      44 932         -      1 931 725      273 641
Morris Nichols Arsht & Tunnell LLP   3/1-/3/31/2018                 3 281   Suniva   Inc.   Wire            6/18/2018       3 050        231        95 986         3 295
Aurora Management Partners Inc.      4/1-4/30/2018                 27 580   Suniva   Inc.   Wire             7/5/2018      27 580         -        522 715       11 837
Aurora Management Partners Inc.      5/1-5/31/2018                 23 572   Suniva   Inc.   Wire            7/19/2018      22 515      1 057       545 230       12 894
Emerald Capital Advisors             4/1-5/31/2018                 40 096   Suniva   Inc.   Wire            7/27/2018      40 000          96      317 175         4 416
Kilpatrick Townsend & Stockton LLP   5/1-5/31/2018               104 224    Suniva   Inc.   Wire            7/31/2018     104 134          90    1 729 590       18 733
Potter Anderson & Corroon LLP        4/1-4/30/2018                  9 219   Suniva   Inc.   Wire            7/31/2018       9 012        207       252 461         6 136
Seward & Kissel LLP                  4/1-5/31/2018                 82 783   Suniva   Inc.   Wire            7/31/2018       81 944        839      885 257         5 686
Garden City Group LLC                4/1-4/30/2018                  7 239   Suniva   Inc.   Wire             8/6/2018       5 847      1 391       426 440       24 734
Aurora Management Partners Inc.      6/1-6/30/2018                 30 805   Suniva   Inc.   Wire            8/23/2018       30 805        -        576 035       12 894
Kilpatrick Townsend & Stockton LLP   6/1-6/30/2018                 60 085   Suniva   Inc.   Wire            8/30/2018       55 987     4 098     1 785 577       22 831
Potter Anderson & Corroon LLP        5/1-6/30/2018                 25 294   Suniva   Inc.   Wire            8/30/2018       23 784     1 510       276 246         7 646
Emerald Capital Advisors             6/1-6/30/2018                 20 037   Suniva   Inc.   Wire            8/30/2018       20 000         37      337 175         4 453
Seward & Kissel LLP                  6/1-6/30/2018                 12 171   Suniva   Inc.   Wire            8/30/2018       11 656       516       896 912         6 202
Morris Nichols Arsht & Tunnell LLP   4/1-6/30/2018                  7 918   Suniva   Inc.   Wire            8/30/2018        7 130       787       103 117         4 082
Kilpatrick Townsend & Stockton LLP   4/1-6/30/2018                 60 309   Suniva   Inc.   Wire            9/25/2018       60 309        -      1 845 887       22 831
Potter Anderson & Corroon LLP        4/1-6/30/2018                  8 199   Suniva   Inc.   Wire            9/25/2018       8 199         -        284 445         7 646
Emerald Capital Advisors             4/1-6/30/2018                 15 000   Suniva   Inc.   Wire            9/25/2018      15 000         -        352 175         4 453
Seward & Kissel LLP                  6/1-6/30/2018                 23 400   Suniva   Inc.   Wire            9/25/2018       23 400        -        920 312         6 202
Morris Nichols Arsht & Tunnell LLP   4/1-6/30/2018                  1 783   Suniva   Inc.   Wire            9/25/2018       1 783         -        104 899         4 082
Mayer Brown LLP                      4/1-6/30/2018                52 012    Suniva   Inc.   Wire            9/25/2018      51 831        181     1 983 555      273 822
Aurora Management Partners Inc.      7/1-8/31/2018                63 771    Suniva   Inc.   Wire           11/26/2018      62 700      1 071       638 735       13 965
Seward & Kissel LLP                  7/1-9/30/2018              130 068     Suniva   Inc.   Wire           11/29/2018     129 230        838     1 026 142         7 040




                                                                                                                       12/28/2018                                                         Page 5
                 Case 17-10837-KG        Doc 1011     Filed 01/25/19      Page 6 of 23




                                                                                            Period Covered:
                                                                     November 01, 2018 - November 30, 2018
                                                                                               Page 1 of 10


David Baker                                         Case Number                              17-10837 (KG)
112 South Tryon Street                              Case Name                                 SUNIVA. INC.
Suite 1770                                          Trustee Number                             0000530520
Charlotte NC 28284                                  Trustee Name                               David Baker

                                                                                              Questions
                                                                                          (800) 634-7734
                                                                               banking@bmsadvantage.com
                                                                                 www.bmsadvantage.com




CONSOLIDATED BALANCE SUMMARY

                                                                  Ending Balance          Ending Balance
  Account                                          Number
                                                                     Prior Period             This Period
Checking Account
 TRUSTEE CHECKING                                     3870             $180,644.42            $184,638.91
 TRUSTEE CHECKING                                     3871             $590,135.50            $590,135.50
 TRUSTEE CHECKING                                     3872              $44,000.00             $44,000.00
 TRUSTEE CHECKING                                     3873              $76,448.76             $76,448.76
 TRUSTEE CHECKING                                     3874                   $0.00                  $0.00
 TRUSTEE CHECKING                                     3875             $116,215.52            $113,939.99
 TRUSTEE CHECKING                                     8466             $679,127.02            $485,288.12

  Total                                                               $1,686,571.22         $1,494,451.28




Notable Information For You...
For cases involving a business, please remember the following guidelines for Tax Identification Numbers
(TINs) and W-9 Forms:
1) Each case may have only one TIN.
2) Most businesses already have a corporate TIN and that existing TIN should be used instead of
requesting a new one. You can enter that existing TIN into the BMS software to generate the W-9 form
necessary for electronic signing and submission. This must be done within 30 days of account opening.
3) Should a new TIN be needed for a business, you must obtain it from the IRS. The BMS software
includes a feature that will guide you to the IRS website. Requesting an Insta-TIN for business cases
through Rabobank will cause delays and you will eventually be directed to obtain the TIN directly from
the IRS. Once the proper TIN is received, an electronically-signed W-9 form must be submitted through
your BMS software within 30 days of account opening.
Case 17-10837-KG   Doc 1011    Filed 01/25/19   Page 7 of 23




            IN CASE OF ERRORS OR QUESTIONS

              REGARDING YOUR STATEMENTS

               Telephone us at (800) 465-2415
                   Case 17-10837-KG         Doc 1011        Filed 01/25/19        Page 8 of 23




                                                                                                  Period Covered:
                                                                           November 01, 2018 - November 30, 2018
                                                                                                     Page 2 of 10


David Baker                                               Case Number                              17-10837 (KG)
112 South Tryon Street                                    Case Name                                 SUNIVA. INC.
Suite 1770                                                Trustee Number                             0000530520
Charlotte NC 28284                                        Trustee Name                               David Baker

                                                                                                      Questions
                                                                                                  (800) 634-7734
                                                                                       banking@bmsadvantage.com
                                                                                         www.bmsadvantage.com




TRUSTEE CHECKING                                                                      Account Number:        3870

Enclosures                                            0     Beginning Balance                           $180,644.42
Avg Collected Balance                       $181,785.00        + Total Additions                         $10,728.16
                                                               - Total Subtractions                       $6,733.67
                                                            Ending Balance                              $184,638.91


Debits

Date     Description                                                                                Subtractions
11-01    PREAUTHORIZED WD BLUE CROSS R14W ASOBILLING 181101 BB00166855                                     6,733.67

Credits

Date     Description                                                                                    Additions
11-06    INTERNET/PHONE TRSFR TRANSFER FROM DEPOSIT SYSTEM ACCOUNT ******3875                              6,733.67
11-13    DEPOSIT 100015                                                                                    3,994.49

Daily Balances

Date                      Amount Date                                Amount Date                          Amount
10-31                    180,644.42 11-06                          180,644.42 11-13                      184,638.91
11-01                    173,910.75
                   Case 17-10837-KG   Doc 1011        Filed 01/25/19        Page 9 of 23




                                                                                            Period Covered:
                                                                     November 01, 2018 - November 30, 2018
                                                                                               Page 3 of 10


David Baker                                         Case Number                              17-10837 (KG)
112 South Tryon Street                              Case Name                                 SUNIVA. INC.
Suite 1770                                          Trustee Number                             0000530520
Charlotte NC 28284                                  Trustee Name                               David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:        3871

Enclosures                                      0     Beginning Balance                           $590,135.50
Avg Collected Balance                 $590,135.00        + Total Additions                              $0.00
                                                         - Total Subtractions                           $0.00
                                                      Ending Balance                              $590,135.50


                                **No activity this statement period**
                  Case 17-10837-KG   Doc 1011        Filed 01/25/19        Page 10 of 23




                                                                                            Period Covered:
                                                                     November 01, 2018 - November 30, 2018
                                                                                               Page 4 of 10


David Baker                                         Case Number                              17-10837 (KG)
112 South Tryon Street                              Case Name                                 SUNIVA. INC.
Suite 1770                                          Trustee Number                             0000530520
Charlotte NC 28284                                  Trustee Name                               David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:       3872

Enclosures                                      0     Beginning Balance                           $44,000.00
Avg Collected Balance                  $44,000.00        + Total Additions                             $0.00
                                                         - Total Subtractions                          $0.00
                                                      Ending Balance                              $44,000.00


                                **No activity this statement period**
                  Case 17-10837-KG   Doc 1011        Filed 01/25/19        Page 11 of 23




                                                                                            Period Covered:
                                                                     November 01, 2018 - November 30, 2018
                                                                                               Page 5 of 10


David Baker                                         Case Number                              17-10837 (KG)
112 South Tryon Street                              Case Name                                 SUNIVA. INC.
Suite 1770                                          Trustee Number                             0000530520
Charlotte NC 28284                                  Trustee Name                               David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:       3873

Enclosures                                      0     Beginning Balance                           $76,448.76
Avg Collected Balance                  $76,448.00        + Total Additions                             $0.00
                                                         - Total Subtractions                          $0.00
                                                      Ending Balance                              $76,448.76


                                **No activity this statement period**
                  Case 17-10837-KG   Doc 1011        Filed 01/25/19        Page 12 of 23




                                                                                            Period Covered:
                                                                     November 01, 2018 - November 30, 2018
                                                                                               Page 6 of 10


David Baker                                         Case Number                              17-10837 (KG)
112 South Tryon Street                              Case Name                                 SUNIVA. INC.
Suite 1770                                          Trustee Number                             0000530520
Charlotte NC 28284                                  Trustee Name                               David Baker

                                                                                                Questions
                                                                                            (800) 634-7734
                                                                                 banking@bmsadvantage.com
                                                                                   www.bmsadvantage.com




TRUSTEE CHECKING                                                                Account Number:       3874

Enclosures                                      0     Beginning Balance                               $0.00
Avg Collected Balance                       $0.00        + Total Additions                            $0.00
                                                         - Total Subtractions                         $0.00
                                                      Ending Balance                                  $0.00


                                **No activity this statement period**
                   Case 17-10837-KG           Doc 1011       Filed 01/25/19        Page 13 of 23




                                                                                                    Period Covered:
                                                                             November 01, 2018 - November 30, 2018
                                                                                                       Page 7 of 10


David Baker                                                 Case Number                                 17-10837 (KG)
112 South Tryon Street                                      Case Name                                    SUNIVA. INC.
Suite 1770                                                  Trustee Number                                0000530520
Charlotte NC 28284                                          Trustee Name                                  David Baker

                                                                                                        Questions
                                                                                                    (800) 634-7734
                                                                                         banking@bmsadvantage.com
                                                                                           www.bmsadvantage.com




TRUSTEE CHECKING                                                                        Account Number:          3875

Enclosures                                              1     Beginning Balance                            $116,215.52
Avg Collected Balance                         $109,125.00        + Total Additions                         $101,617.00
                                                                 - Total Subtractions                      $103,892.53
                                                              Ending Balance                               $113,939.99


                                                                                 * Indicates a Skip in Check Number(s)
Checks                                                                                "E" Indicates an Electronic Check

 Check #       Date        Amount
         108   11-14         610.58

Debits

Date     Description                                                                                     Subtractions
11-01    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 181101                                                       750.00
11-01    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 181101                                                     5,306.96
11-01    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 181101                                                    14,636.04
11-06    TRANSFER DEBIT TRANSFER TO DEPOSIT SYSTEM ACCOUNT ******3870                                          6,733.67
11-09    PREAUTHORIZED WD Voya Nat Trst182 SPNSR P/R 181109 559964 0001                                          565.40
11-15    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 181115                                                       750.00
11-15    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 181115                                                     5,306.94
11-15    PREAUTHORIZED WD 38756 SUNIVA INC TRANSFER 181115                                                    15,311.93
11-20    PREAUTHORIZED WD Voya Nat Trst182 SPNSR P/R 181120 559964 0001                                          565.40
11-23    PREAUTHORIZED WD GWINNETT CTY GOV DWR ONLINE 181123                                                     215.00
11-23    PREAUTHORIZED WD ATT Payment 181122                                                                     545.26
11-23    PREAUTHORIZED WD GWINNETT CTY GOV DWR ONLINE 181123                                                     980.18
11-26    WIRE TRANSFER-OUT BLUE CROSS AND BLU 20181126L2B77Y1C00 0057                                            548.60
11-26    WIRE TRANSFER-OUT BIRCH COMMUNICATIO 20181126L2B77Y1C00 0060                                          1,986.60
11-26    PREAUTHORIZED WD GW Service-Fee Suniva I Norcross GA utilit y_bill -- ID 33786 06 -                       2.50
         Account # 29-
11-26    PREAUTHORIZED WD GW Norcross-Util Suniva I Norcross GA utilit y_bill -- ID 33786 06 -                 1,018.26
         Account # 29-
11-27    PREAUTHORIZED WD SCANA ENERGY DRAFT 181127                                                              261.59
11-27    PREAUTHORIZED WD SCANA ENERGY DRAFT 181127                                                              503.20
11-27    PREAUTHORIZED WD GPC GPC EBILL 181126                                                                20,530.18
11-29    WIRE TRANSFER-OUT INTEGRO USA INCSUN 20181129L2B77Y1C00 0106                                         26,764.24
                 Case 17-10837-KG            Doc 1011   Filed 01/25/19    Page 14 of 23




                                                                           Account Number            3875
                                                                                           Period Covered:
                                                                    November 01, 2018 - November 30, 2018
                                                                                              Page 8 of 10




Credits

Date    Description                                                                             Additions
11-20   WIRE TRANSFER-IN LION POINT MASTER 20181120A1Q002CC00 3364                              101,617.00

Daily Balances

Date                     Amount Date                           Amount Date                        Amount
10-31                   116,215.52   11-14                     87,612.87 11-26                  161,999.20
11-01                    95,522.52   11-15                     66,244.00 11-27                  140,704.23
11-06                    88,788.85   11-20                    167,295.60 11-29                  113,939.99
11-09                    88,223.45   11-23                    165,555.16
Case 17-10837-KG   Doc 1011   Filed 01/25/19   Page 15 of 23
                  Case 17-10837-KG          Doc 1011       Filed 01/25/19        Page 16 of 23




                                                                                                  Period Covered:
                                                                           November 01, 2018 - November 30, 2018
                                                                                                    Page 10 of 10


David Baker                                               Case Number                              17-10837 (KG)
112 South Tryon Street                                    Case Name                                 SUNIVA. INC.
Suite 1770                                                Trustee Number                             0000530520
Charlotte NC 28284                                        Trustee Name                               David Baker

                                                                                                      Questions
                                                                                                  (800) 634-7734
                                                                                       banking@bmsadvantage.com
                                                                                         www.bmsadvantage.com




TRUSTEE CHECKING                                                                      Account Number:        8466

Enclosures                                            0     Beginning Balance                           $679,127.02
Avg Collected Balance                       $659,827.00        + Total Additions                              $0.00
                                                               - Total Subtractions                     $193,838.90
                                                            Ending Balance                              $485,288.12


Debits

Date     Description                                                                                Subtractions
11-26    WIRE TRANSFER-OUT AURORA MANAGEMENT 20181126L2B77Y1C00 0056                                     63,770.99
11-29    WIRE TRANSFER-OUT SEWARD & KISSELL L 20181129L2B77Y1C00 0101                                   130,067.91

Daily Balances

Date                      Amount Date                                Amount Date                          Amount
10-31                    679,127.02 11-26                          615,356.03 11-29                      485,288.12
SUNIVA, INC.
                           Case 17-10837-KG            Doc 1011         Filed 01/25/19   Page 17 of 23
                                                                 MOR 2
(CASE 17-10837-KG


REVENUES                                                                                 Month          Cumulative Filing to Date
Gross Revenues                                                                                   -                       149,285
Less: Returns and Allowances                                                                     -                            -
Net Revenue                                                                                      -                       149,285
Cost of Goods Sold                                                                               -                       183,621
Gross Profit                                                                                     -                        (34,336)

OPERATING EXPENSES
Advertising                                                                                      -                           -
Auto and Truck Expense                                                                           -                           -
Bad Debts                                                                                        -                           -
Contributions                                                                                    -                           -
Employee Benefits Programs                                                                     1,131                      55,191
Insider Compensation*                                                                         16,540                     442,530
Insurance                                                                                     34,657                     562,298
Management Fees/Bonuses                                                                          -                           -
Office Expense                                                                                   182                     229,330
Pension & Profit-Sharing Plans                                                                   -                           -
Repairs and Maintenance                                                                          -                           -
Rent and Lease Expense (2)                                                                     5,328                   1,998,190
Salaries/Commissions/Fees                                                                     25,522                     984,320
Supplies                                                                                         -                           -
Taxes - Payroll                                                                                  -                           -
Taxes - Real Estate                                                                              -                        37,677
Taxes - Other                                                                                    -                           -
Travel and Entertainment                                                                         -                           -
Utilities (2)                                                                                 31,237                   1,034,894
                            (2)
Other (attach schedule)                                                                       24,521                  10,157,184
Loss on Auction                                                                                  -                    26,969,601
Loss on Abandonment of Inventory                                                                 -                     8,511,784
Total Operating Expenses Before Depreciation                                                 139,118                  50,982,999
Depreciation/Depletion/Amortization                                                              -                     3,479,254
Net Profit (Loss) Before Other Income & Expenses                                            (139,118)                (54,496,588)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                                 3,994                     675,218
Interest Expense                                                                                 -                           -
Other Expense (attach schedule)                                                                  -                           -
Net Profit (Loss) Before Reorganization Items                                               (135,124)                (53,821,371)

REORGANIZATION ITEMS
                     (1)
Professional Fees                                                                            393,000                   8,967,581
U. S. Trustee Quarterly Fees                                                                     -                        96,355
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                     -                           313
Gain (Loss) from Sale of Equipment                                                               -                           -
Other Reorganization Expenses                                                                    -                           -
Total Reorganization Expenses                                                                393,000                   9,063,623
Income Taxes                                                                                     -                            -
Net Profit (Loss)                                                                           (528,124)                (62,884,993)

(1)
  Amounts budgeted under the DIP financing budget, please see schedule MOR 2B. Accrued amounts are reflected in the monthly fee
applications and the invoices of the respective professionals.

(2)
      Please note that some items in these accounts have been accrued but not paid




                                                                12/28/2018                                                  Page 6
                     Case 17-10837-KG         Doc 1011        Filed 01/25/19       Page 18 of 23
SUNIVA, INC.
                                                 MOR 2 Cont.
(CASE 17-10837-KG




                                                                        Month        Cumulative Filing to Date

                                                  (2)
Norcross Shutdown Costs (Chemical/Shipment)                                    -                       20,010
              (2)
Equipment                                                                 24,521                      712,521
Press Release                                                                -                            910
Wells Fargo Service Charge                                                   -                          8,955
Saginaw, Michigan Lawn Care/Snow Plowing                                     -                          5,776
Saginaw, Michigan Labor Poster                                               -                             21
Commercial Card Error (1)                                                      -                          138
                                   (3)
Bank & Technology Services Fee                                               -                            863
Oracle Migration                                                             -                         35,000
Fire Alarm Protection & Renewal                                              -                          2,757
IT Costs                                                                     -                          2,119
Patent Renewal Fee                                                           -                            850
Gwinnett County Water Test                                                   -                            350
Saginaw Business License                                                     -                             20
Write off of Unrealizable Asset Accounts                                     -                      9,353,428
Registered Agent Fees                                                        -                         11,303
Transportation Costs                                                         -                          2,164
Total Other                                                               24,521                   10,157,184


Other income                                                                   -                        9,907
                       (1)
Commercial Card Error                                                          -                          138
COBRA Related Rebate                                                           -                       94,962
                               (3)
Bank & Technology Services Fee                                               -                            863
Misc. Receipts                                                               -                          3,775
Insurance Rebate                                                           3,994                       51,547
Change in accrued expenses (non-cash)                                        -                        377,065
Change in deposit estimate (non-cash)                                        -                        136,960
Total Other Income                                                         3,994                      675,218




(1)
  On May 8th, 2017 Wells Fargo charged the bank account for a Commercial Payment of $137.88. This was
done in error and on May 16th, 2017 this amount was refunded back into the account.

(2)
      Please note that some items in these accounts have been accrued but not paid
(3)
  On June 30th, 2017 Rabobank charged the bank account for a Bank & Technology Services Fee of
$863.01. This was done in error and on July 6th, 2017 this amount was refunded back into the account.




                                                        12/28/2018                                          Page 7
                Case 17-10837-KG   Doc 1011   Filed 01/25/19    Page 19 of 23
SUNIVA, INC.
                                       MOR 2B
(CASE 17-10837-KG




                                                        Month     Cumulative Filing to Date

Mayer Brown                                              40,000                  2,349,003
Kilpatrick                                              165,000                  3,137,000
Potter                                                   20,000                    471,700
Claims                                                   12,000                    343,105
Aurora                                                   60,000                    971,930
UCC                                                      96,000                  1,682,843
401k Auditor                                                -                       12,000
Total Other Expenses                                    393,000                  8,967,581




                                       12/28/2018                                        Page 8
SUNIVA, INC.
                           Case 17-10837-KG                      Doc 1011             Filed 01/25/19           Page 20 of 23
                                                                              MOR 3
(CASE 17-10837-KG




                                                                                  BOOK VALUE AT END
                                                                                  CURRENT REPORTING       BOOK VALUE ON
ASSETS                                                                                MONTH OF            PETITION DATE (1)



Unrestricted Cash and Equivalents                                                               10,684               10,684
Restricted Cash and Cash Equivalents (see continuation sheet)                                1,483,768                  -
Accounts Receivable (Net)                                                                    3,639,438            5,445,435
Notes Receivable                                                                                   -                    -
Inventories                                                                                        -              8,695,405
Prepaid Expenses                                                                                   -              3,706,764
Other Current Assets (attach schedule)                                                             -              1,404,496
TOTAL CURRENT ASSETS                                                                         5,133,891           19,262,784

NET PROPERTY & EQUIPMENT                                                                           -             39,813,411

OTHER ASSETS
Loans to Insiders*                                                                                 -                    -
Other Assets (attach schedule)                                                                     -             22,943,287
TOTAL OTHER ASSETS                                                                                 -             22,943,287

TOTAL ASSETS                                                                                 5,133,891           82,019,482


LIABILITIES AND OWNER EQUITY
Accounts Payable                                                                               736,017
Taxes Payable (refer to FORM MOR-4)                                                                -
Wages Payable                                                                                      -
Notes Payable                                                                                      -
Rent / Leases - Building/Equipment                                                                 -
Secured Debt / Adequate Protection Payments                                                        -
Professional Fees                                                                            2,112,171
Amounts Due to Insiders*                                                                           -
Other Postpetition Liabilities (attach schedule)                                                44,000
Postpetition draws                                                                          12,553,699
TOTAL POSTPETITION LIABILITIES                                                              15,445,886

LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                                38,642,172           67,583,578
Priority Debt                                                                                  978,080              978,080
Unsecured Debt                                                                              39,751,190           40,256,278
TOTAL PRE-PETITION LIABILITIES                                                              79,371,442          108,817,937

TOTAL LIABILITIES                                                                           94,817,328          108,817,937


OWNER EQUITY
Capital Stock                                                                               20,217,705           20,217,705
Additional Paid-In Capital                                                                  (7,686,486)          (7,686,486)
Partners' Capital Account                                                                          -                    -
Owner's Equity Account                                                                             -                    -
Retained Earnings - Pre-Petition                                                           (39,329,673)         (39,329,673)
Retained Earnings - Postpetition                                                           (62,884,993)                 -
Adjustments to Owner Equity                                                                        -                    -
Postpetition Contributions (Distributions) (Draws)                                                 -                    -
NET OWNER EQUITY                                                                           (89,683,447)         (26,798,454)
TOTAL LIABILITIES AND OWNERS' EQUITY                                                         5,133,891           82,019,482


Check                                                                                              -                    -

 (1) Please note that select line items were as of 3/31/2017 and not the petition date.




                                                                             12/28/2018                                        Page 9
SUNIVA, INC.
                         Case 17-10837-KG   Doc 1011 Filed 01/25/19             Page 21 of 23
                                                MOR 3 Cont.
(CASE 17-10837-KG




                                                 BOOK VALUE AT END
                                                 CURRENT REPORTING        BOOK VALUE ON
                                                     MONTH OF              PETITION DATE

Intercompany accounts out of balance                               -                (30,135)
Deferred Financing                                                 -              1,434,631
Total Other Current Assets                                         -              1,404,496


Capital Spares                                                     -                     -
Refundable Deposits                                                -              (1,384,344)
Deposits for Non Cur Assets                                        -                     -
Advances to Suppliers Non-Current                                  -                     -
Deferred Financing Costs - LT                                      -               4,242,168
Total Other Non-current Assets                                     -               2,857,824




Georgia Power Deposit                                          (38,500)                    -
SCANA Deposit                                                   (5,500)                    -
A/R Escrow Amount                                                  -
Total Other Postpetition Liabilities                           (44,000)                    -




                                                  12/28/2018                                    Page 10
SUNIVA, INC.                     Case 17-10837-KG                               Doc 1011              Filed 01/25/19                    Page 22 of 23
                                                                                               MOR 4
(CASE 17-10837-KG




                                                                                  Amount
                                                             Beginning Tax       Withheld or       Amount                   Check No.   Ending Tax
                                                               Liability          Accrued           Paid        Date Paid     or ETF     Liability
Federal
Withholding                                                                 -              -                -        -           -                -
FICA-Employee                                                               -              -                -        -           -                -
FICA-Employer                                                               -              -                -        -           -                -
Unemployment                                                                -              -                -        -           -                -
Income                                                                      -              -                -        -           -                -
Other                                                                       -              -                -        -           -                -
Total Federal Taxes                                                         -              -                -        -           -                -

State and Local
Withholding                                                                 -              -                -        -           -                -
Sales                                                                       -              -                -        -           -                -
Excise                                                                      -              -                -        -           -                -
Unemployment                                                                -              -                -        -           -                -
Real Property                                                               -              -                -        -           -                -
Personal Property                                                           -              -                -        -           -                -
Other                                                                       -              -                -        -           -                -
Total State and Local                                                       -              -                -        -           -                -

Total Taxes                                                                 -              -                -        -           -                -




                                                               Current              0-30            31-60         61-90     Over 90       Total
Accounts Payable (2)                                                  33,085          27,956           3,802       1,550     669,624       736,017
Wages Payable                                                            -               -               -           -           -             -
Taxes Payable                                                                            -               -           -           -             -
Rent/Leases-Building                                                        -            -               -           -           -             -
Rent/Leases-Equipment                                                       -            -               -           -           -             -
Secured Debt/Adequate Protection Payments                                   -            -               -           -           -             -
                     (1)
Professional Fees                                                   2,112,171            -               -           -           -        2,112,171
Amounts Due to Insiders*                                                  -              -               -           -           -              -
Other                                                                     -              -               -           -           -              -
Total                                                               2,145,255         27,956           3,802       1,550     669,624      2,848,188


(1)
      Please see schedule MOR 1B & 2B

(2)
      The Accounts Payable balance is comprised of the following amounts:

3M                                                                     1,959
Absolute! Building Maintenance                                         2,282
Access                                                                 3,404
Airgas USA                                                               207
AT&T                                                                     521
Audio Central Alarm                                                      420
Birch                                                                  1,987
Ceridian                                                               4,176
City of Norcross                                                         921
CPA Global                                                            20,904
Domain Listings                                                          228
DynaSis                                                               40,903
eFax                                                                     174
EGP Document Solutions                                                   451
Evoqua Water Technologies                                            386,857
Excel4Apps                                                             3,132
Fulsource Logistics                                                   68,737
Georgia Power                                                         26,636
Great America Financial Services                                      41,022
Gwinnett County Dept of Water                                          1,154
National Registered Agents                                               -
Nexair                                                                 1,551
One Beacon                                                             2,274
Oracle America                                                        89,354
Pitney Bowes                                                             188
SCANA Energy                                                             820
Shred-It                                                                 121
T-Mobile                                                                 374
U.S. Customs and Border Protection                                         92
Wells Fargo Vendor Fin Serv                                            1,797
Williams Scotsman                                                     33,371
                                                                     736,017


                                                                            -




                                                                                               12/28/2018                                               Page 11
SUNIVA, INC.
                          Case 17-10837-KG                      Doc 1011 Filed 01/25/19              Page 23 of 23
                                                                      MOR 5
(CASE 17-10837-KG

                                                                                            Amount
Accounts Receivable Reconciliation

Total Accounts Receivable at the beginning of the reporting period                          3,959,858
Amounts billed during the period                                                                  -
Amounts collected during the period                                                               -
Applied Deposit                                                                                   -
Total Accounts Receivable at the end of the reporting period                                3,959,858




Accounts Receivable Aging Amount

0 - 30 days old                                                                                     -
31 - 60 days old                                                                                    -
61 - 90 days old                                                                                    -
91+ days old                                                                                3,959,858
Total Accounts Receivable                                                                   3,959,858
Amount considered uncollectible (Bad Debt)                                                   (320,419)
Accounts Receivable (Net)                                                                   3,639,438


                                                   DEBTOR QUESTIONNAIRE

                                                                                             Yes         No
1. Have any assets been sold or transferred outside the normal course of business                         x
this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                      x
account this reporting period? If yes, provide an explanation below.

3. Have all postpetition tax returns been timely filed? If no, provide an explanation         x
below.

4. Are workers compensation, general liability and other necessary insurance                  x
coverages in effect? If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If yes, provide                         x
documentation identifying the opened account(s). If an investment account has been opened
provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                            12/28/2018                               Page 12
